ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
KiewitPhelps                                )      ASBCA No. 62308
                                            )
Under Contract No. W9128F-12-C-0023         )

APPEARANCES FOR THE APPELLANT:                     Vivian Katsantonis, Esq.
                                                   Christopher M. Harris, Esq.
                                                    Watt, Tieder, Hoffar & Fitzgerald, L.L.P.
                                                    McLean, VA

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Thomas J. Ingram, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Omaha

                OPINION BY ADMINISTRATIVE JUDGE CLARKE

        The Board's April 25, 2019 entitlement decision sustained KiewitPhelps'
appeal and remanded the matter of quantum to the parties. Pursuant to 41 U.S.C.
§§ 7105(e), 7108(b), and the parties' stipulation and agreement, the quantum appeal is
sustained. In the nature of a consent judgment, the Board makes a monetary award to
appellant in the amount of $5,972,267.45. Interest shall be paid on the base amount of
the claim of$5,469,225.00 pursuant to 41 U.S.C. § 7109 from February 29, 2020 until
date of payment.

      Dated: February 18, 2020




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals




(Signatures continued)
     I concur                                         I concur
                                                                   _,,..   _,   .
                                                                                    /




     RJCH~EFORJJ                                      J. REID PROUTY
     Administrative Judge                             Administrative Judge
     Acting Chairman                                  Vice Chairman
     Armed Services Board                             Armed Services Board
     of Contract Appeals                              of Contract Appeals


          I certify that the foregoing is a true copy of the Opinion and Decision of the
    Armed Services Board of Contract Appeals in ASBCA No. 62308, Appeal of
    KiewitPhelps, rendered in conformance with the Board's Charter.

           Dated:



                                                      PAULLA K. GATES-LEWIS
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals




                                                                                           I

i

                                                                                           Il
                                                                                           (



•                                                                                          I
                                                                                           f'
                                               2